RATLIFF, Chief Judge,
dissenting.
Although I agree that dismissal was not appropriate, I cannot agree that Vander-burgh Superior Court had jurisdiction to grant injunctive relief acting under its minor offenses and violations docket.
The minor offenses and violations docket is a branch of the small claims and misdemeanor division of the Vanderburgh Superior Court. It is clear, and the majority concedes, that small claims courts do not have jurisdiction to grant injunctive relief. Buckmaster v. Platter (1981), Ind.App., 426 N.E.2d 148. Thus, I do not believe that a minor offenses and violations docket which is itself a docket within the small claims division can be used as a vehicle for seeking and granting the equitable remedy of injunction.
I am well aware that the statute grants the minor offenses and violations docket jurisdiction over ordinance violations. However, it is apparent to me that the intent of that provision of the statute was to provide for the expeditious handling of the penal aspects of ordinances. In that regard, were the only relief sought in this action the collection of the fine for the ordinance violation, I would agree that the matter properly could be handled by the minor offenses and violations docket. However, I do not believe that the granting of injunctive relief is within the purview of the ordinance violation jurisdiction conferred upon the minor offenses and violations docket of the small claims and misdemeanor division.
*986Nevertheless, the remedy is not dismissal, because the Vanderburgh Superior Court is a unified superior court with several dockets and divisions. Because the claim here seeks injunctive relief, the case should be filed on the general civil docket. Therefore, in my opinion, the case should be transferred to the general civil docket of the unified superior court.
For the reasons herein stated, I respectfully dissent.